Citation Nr: 0113181	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953, and from March 1954 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

In February 2000, the veteran submitted an informal claim 
seeking an increased rating for neutropenia, eosinophilia, 
and leukopenia.  In July and August 2000, he submitted 
informal claims seeking to reopen the claim of entitlement to 
service connection for an urinary tract infection (kidney 
disorder) and seeking entitlement to increased ratings for 
the service-connected osteoarthritis of the lumbar, cervical, 
and thoracic areas of the spine, as well as the right elbow.  
Additionally, the veteran's representative has raised the 
issue of whether the veteran's service-connected disabilities 
should be rated separately.  Although in the January 2001 
Written Brief Presentation, the veteran's representative 
indicated that the matters were on appeal, the Board notes 
that the aforementioned matters have not yet been adjudicated 
by the RO and are not ripe for appellate review.  Thus, they 
are referred to the RO for consideration.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  The veteran's right eye visual acuity is correctable to 
20/40-1 (near) and 20/25-1 (far), and his corrected visual 
acuity of the left eye is 20/25-2 (near) and 20/30-1 (far), 
with visual fields full to confrontation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
pterygium have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic 
Codes 6034, 6078, 6079 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1983 service connection was established for bilateral 
pterygium with visual acuity of 20/20 of the right eye and 
20/25 of the left eye.  In February 2000, the veteran 
submitted an informal claim seeking a compensable rating for 
his disability.  

In this case, the Board is satisfied that all relevant facts 
pertaining to this claim has been properly and sufficiently 
developed.  The Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case informing him of applicable 
law and regulations, reasons and bases, and the evidence 
necessary for an increased rating for his service-connected 
disability.  Additionally, a contemporaneous VA medical 
examination has been conducted.  The veteran has not 
identified any outstanding medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Pterygium is rated under 38 C.F.R. § 4.84a, Diagnostic Code 
6034, based on loss of vision.  A noncompensable rating is 
warranted  when vision in one eye is 20/40 and vision in the 
other eye is 20/40.  A compensable disability rating of 10 
percent is warranted for impairment of central visual acuity 
in the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability.

On VA examination in March 2000, the veteran complained of 
foreign body sensations of the eyes.  He stated that he had 
headaches and pain around the eyes.  He also had to stop when 
reading and rest for about three to four minutes.  His 
symptoms occurred on a daily basis.  Physical examination 
showed on the right, uncorrected visual acuity of 20/400 
(near) and 20/50+2(far) and corrected visual acuity of 20/40-
1(near) and 20/25-1(far).  On the left, uncorrected visual 
acuity was 20/200 (near) and 20/50-2(far) and corrected 
visual acuity of the left eye was 20/25-2(near) and 20/30-
1(far).  No evidence of diplopia was present and extraocular 
movements were full and orthophoric.  His visual fields were 
full to confrontation.  

Findings also showed that external examination was within 
normal limits and pupillary examination was 4-millimeters to 
3-millimeters, 2 plus reactive with no relative afferent 
pupillary defect.  Slit lamp examination was normal: the 
lids, lashes and conjunctiva were clear, and the corneas were 
clear.  There were no pterygia or obvious scars from 
pterygium surgery.  The anterior chambers were relatively 
deep and quiet.  The lenses revealed nuclear sclerosis and 
cortical spoking cataracts.  Intraocular pressure by 
applanation was 12-millimeters on the right and 14-
millimeters on the left.  On dilated funduscopic examination, 
the discs were sharp and there was slight elevation.  The 
cup-to-disc ratio was 0.1 in the right, and in the left, 0.2 
by color and 0.4 by 0.3 by contour.  The blood vessels were 
slightly tortuous, there was spontaneous venous pulsation, 
bilaterally, and the macular revealed hard drusen, 
bilaterally.  On the right, an epi-retinal membrane and 
posterior vitreous detachment were present.  The periphery 
revealed isolated chorioretinal scars.  A January 2000 
radiology report revealed normal appearing orbits.  The 
diagnoses were refractive error; cataracts, not visually 
significant; convergence insufficiency; epi-retinal membrane 
of the right eye; hard drusen of the eyes; and posterior 
vitreous of the right eye.  38 C.F.R. § 4.75 (2000).

According to 38 C.F.R. § 4.84a, Diagnostic Codes 6079 and 
6078, which in part governs vision loss, the evidence must 
show that the veteran has no better than corrected vision of 
20/50 in one eye, when 20/40 in the other eye, in order for a 
compensable evaluation of 10 percent to be assigned.  The 
best distance vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75.  In 
this case, the veteran's distance visual acuity is 
correctable to 20/25-1 on the right and 20/30-1 on the left.  
As such, a compensable evaluation is not warranted for 
pterygium.  38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6034, 
6078, 6079.  

It is noted that eye disabilities may alternatively be rated 
based on contraction of visual fields.  38 C.F.R. §§ 4.76, 
4.76a, 4.84a, Diagnostic Code 6080 (2000).  However, in this 
case, the veteran's visual fields are full, no loss of field 
of vision is shown.  Thus, no consideration in this regard is 
warranted.

The Board further notes that the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) have been considered.  
However, there is no evidence of an exceptional disability 
picture in this case.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is no evidence demonstrating that the 
veteran's bilateral pterygium is productive of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  Therefore, a referral for consideration of 
an increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
veteran's appeal is denied.



ORDER

Entitlement to a compensable evaluation for bilateral 
pterygium is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 



